Per Curiam:
The judgment wé must assume to be as corrected' by the trial judge. He could better determine what took place on the trial than we can upon the conflicting . affidavits before us, and he had the right to . amend the judgment so that it would con- • form to the decision that he-then made. Assuming it tó be as amended, a judgment was recovered by defendant. It is something more than a mere nonsuit. It secures to defendant protection from ever again, being I prosecuted for the eleven causes of action first set forth in the complaint- The case of Burns v. D., L. & W. R. R. Co. (135 N. Y. 268) holds that a nonsuit does not give to defendant such a recovery as entitles him to costs under the provisions of section 3234 of the Code. It does not decide anything more, and is not applicable to a case like this. Moosbrugger v. Kaufman (7 App. Div. 380) goes to the extent which plaintiffs here claim, but it was decided by a divided court, and has been expressly dissented from ia Welling v. Ivoroyd Manufacturing Co. (15 App. Div. 116, 120). (See, also, Browning v. N. Y., L. E. & W. R. R. Co., 64 Hun, 513). We aré óf the opinion that the judgment rendered for defendant entitled him to costs under the* section above quoted, and that the order appealed from should be affirmed. All concurred.